Opinion filed July 27, 2006 












 








 




Opinion filed July 27, 2006 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-06-00191-CV 
                                                    __________
 
                                       IN THE INTEREST OF J.D.O.
 

 
                                         On
Appeal from the 106th District Court
 
                                                          Gaines County, Texas
 
                                              Trial
Court Cause No. 05-08-15023
 

 
                                             M
E M O R A N D U M   O P I N I O N
Brandi Anness filed a
notice of appeal challenging the associate judge=s
ruling from the June, 28, 2006 hearing.  On July 18, 2006, the trial court signed an
order granting a motion for a de novo hearing. 
Therefore, this case is still before the district court, and this court
does not have jurisdiction to entertain an appeal at this time.
The appeal is dismissed.
 
PER CURIAM
 
July 27, 2006
Panel
consists of:  Wright, C.J., and
McCall, J., and Strange, J.